FILE COPY




                                  No. 07-20-00219-CR

Ex parte Brian L. Rinehart                  §       From the 249th District Court
                                                      of Johnson County
                                            §
                                                    February 8, 2021
                                            §
                                                    Opinion by Justice Parker
                                            §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated February 8, 2021, it is ordered,

adjudged, and decreed that the judgment of the trial court be modified as set forth in the

opinion and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo